Citation Nr: 0303531	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits, in the calculated amount of $7,654, including 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Timothy M. Dunn, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had verified active service from October 1969 
until his retirement in May 1973. His DD 214 shows more than 
20 years of active service.  He died on December [redacted], 1996.  
The appellant is the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Winston-Salem, 
North Carolina Regional Office (RO).  In April 2001, the 
Board remanded this matter to the RO for further development 
and adjudication.  


FINDINGS OF FACT

1.  The appellant was awarded improved death pension benefits 
effective March 1, 1997; in two separate March 1997 award 
letters issued with attached VA Form 21-8767, she was 
informed that death pension was an income based program and 
that her award was based on $0 of income.

2.  In June 1998, the RO received notice from the Social 
Security Administration (SSA) the appellant was in receipt of 
monthly (SSA) benefits in the amount of $482; in a July 1998 
statement, the appellant indicated that she began receiving 
SSA benefits in July 1997, in the amount of $472.   

3.  In July 1998, the RO retroactively adjusted the 
appellant's VA improved death pension benefits, effective 
July 1, 1997; this action created an overpayment in the 
amount of $5,734.  

4.  In November 1998, the RO received information to the 
effect that the appellant was in receipt of monthly Civil 
Service Retirement income in the amount of $516.  

5.  In January 1999, the RO retroactively terminated the 
appellant's VA improved death pension benefits, effective 
March 1, 1997; this action increased the overpayment to 
$7,654.  

6.  The appellant was free from fraud, misrepresentation or 
bad faith in the creation of the overpayment in question.

7.  The appellant was at fault in the creation of the 
overpayment.

8.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the appellant of 
the basic necessities of life).

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the appellant, inasmuch as she accepted 
benefits to which she was not entitled.


CONCLUSIONS OF LAW

1.  An overpayment of VA improved death pension benefits was 
properly created - and not the result of sole VA error - as 
the appellant received improved death pension benefits that 
she knew or should have known she was not entitled to 
receive.  38 C.F.R. § 3.500 (2002).

2.  The appellant was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment; however, 
recovery of the overpayment of VA improved death pension 
benefits, in the amount of $7,654, would not be against the 
principles of equity and good conscience.  Thus, recovery of 
the overpayment created is not waived.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA improved death pension is a 
benefit payable by the VA to surviving spouses of veterans of 
a period of war because of disability, and is an income based 
program.  Basic entitlement exists if, among other things, 
the spouse's income is not in excess of the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.3(b)(4) (2002).  
The maximum death pension rate is established pursuant to 
this law, and, for example, effective from December 1, 1996, 
the established annual rate (income limitation) for a 
surviving spouse was $5,688, and effective from December 1, 
1997, this rate was $5,808.  See VA Manual M 21-1, Part 1, 
Appendix B, Section A.

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (2002).

A review of the record reveals that in February 1997 the RO 
received from the appellant an application for death pension.  
On this form the appellant indicated that she was in receipt 
of no income from any sources (she typed in "0.00" in the 
appropriate boxes) and indicated that she was not entitled to 
nor had applied for SSA benefits. 

In March 1997, the RO awarded the appellant improved death 
pension benefits effective the first of that month.  Separate 
award letters, each with attached VA Form 21-8767, informed 
the appellant that death pension is an income based program 
and that she was obligated to report changes in income 
immediately ("right away").  Further, she was informed that 
the rate paid her at the time was based on her receipt of $0 
in income, and one of these letters specifically indicated 
that changes in SSA and retirement income (both noted to be 
$0) must be reported immediately.  In an April 1997 letter, 
the appellant was again informed by VA of the necessity to 
promptly report all of her income and any changes thereto to 
VA.

In June 1998, the RO received notice from SSA that the 
appellant was in receipt of monthly benefits in the amount of 
$482.  In a July 1998 statement, the appellant indicated that 
she indeed began receiving SSA benefits in July 1997, in the 
amount of $472, and that this monthly amount was increased to 
$482 in December 1997. Based on this information, in July 
1998 the RO retroactively adjusted the appellant's VA 
improved pension benefits effective July 1, 1997.  This 
action created an overpayment in the amount of $5,734.  

Thereafter, in November 1998, the RO received information to 
the effect that the appellant was in receipt of monthly Civil 
Service Retirement income in the amount of $516.  In a 
November 1998 letter, the RO informed the appellant that 
action would be taken to terminate her death pension benefits 
effective March 1, 1997, unless she provided information to 
the effect that these benefits should not be terminated (i.e. 
if she provided evidence that the information received was 
incorrect and/or different).  The appellant did not respond, 
and in January 1999, the RO retroactively terminated her VA 
improved death pension benefits, effective March 1, 1997.  
This action increased the overpayment to $7,654.  

Initially, it is noted that the appellant appears to have 
taken issue with the creation of the debt.  In order for the 
Board to determine that the overpayment was not properly 
created, it must be established that the appellant was 
legally entitled to the benefits in question, or if there was 
no legal entitlement, then it must be shown that the VA was 
solely responsible for the appellant being erroneously paid 
benefits. Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the appellant's 
actions nor her failure to act must have contributed to 
payment pursuant to the erroneous award.  38 C.F.R. 
§ 3.500(b)(2) (2002).

The appellant's main (and essentially, only) contention is 
that there has been no explanation as to how eligibility 
and/or reduction of benefits is determined (see her May 2000 
substantive appeal, VA Form 9).  With respect to this 
contention, the Board points out that it is clear that the 
award letters sent to the appellant in March 1997 stated that 
her VA death pension was based on an income of $0, and it was 
also clearly stated, as noted above, that she was to report 
changes in income right away.  In light of these facts, the 
Board finds that the appellant was clearly at fault in the 
creation of the overpayment of improved death pension 
benefits because, specifically, she received and benefits 
that she should have known she was not entitled to receive.  

Conversely, the actions by VA in creation of the debt clearly 
did not amount to sole administrative error - in fact, there 
was no error on the part of VA.  It is pointed out that sole 
administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 C.F.R. § 3.500(b)(2) (2002).  
Inasmuch as the appellant, by virtue of her receipt of the 
March 1997 award letters (and the April 1997 letter), knew or 
should have known that she was not entitled to VA improved 
death pension benefits (or at least in the amount she was 
receiving), the Board finds that the indebtedness at issue 
was not created solely as a result of administrative error.  

Regarding the amount of the debt, the Board notes that 
effective March 1, 1997, the appellant received benefits in 
the amount of $474 per month through November 1997, and then 
received benefits in the amount of $484 from December 1997 
through June 1998.  Clearly, her Civil Service Retirement 
income of $516 per month was over the statutory (annual) 
limit of $5,688 established for 1997 (and over the $5,808 
effective from December 1997), as was the over $900 received 
from July 1997 (when the receipt of SSA benefits began).  
From the Board's independent calculations, this amounted to 
an overpayment in the combined amount of $7,654.  Thus, the 
debt amount was correct.  

The debt having been properly created, the Board tuns to the 
appellant's November 1998 request for a waiver of recovery of 
the indebtedness charged.  It is noted that this matter was 
referred to the Committee for further action, and in a 
decision dated in November 1998, they denied the appellant's 
request for a waiver of the overpayment, finding that, 
essentially, recovery of the debt would not be against 
"equity and good conscience" (as this term is defined 
below).  A review of this decision reflects that the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the appellant with respect to creation of the 
overpayment at issue.  The Board, after an independent review 
of the record, concurs with this determination.  Therefore, 
waiver is not precluded under the provisions set forth in 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2002).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2002) 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (2002).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a) (2002).  In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. § 1.965 (2002).

With regard to "fault," the Board points out that the 
appellant, in her May 2000 substantive appeal, notes that 
when she applied for death pension she was distraught over 
the veteran's death and may not have understood the nature of 
VA benefits and the like.  While sympathizing with the 
appellant's situation, the Board is of the opinion that due 
diligence would nevertheless dictate that a person in receipt 
of VA pension would take the necessary steps to familiarize 
herself with the different factors effecting the continued 
receipt of such benefits (which were contained in the award 
letter and attachment).  

In this regard, the Board notes that the appellant was 
clearly informed on more than one occasion that VA improved 
death pension was an income based program and that she was to 
report changes in income - to specifically include changes in 
retirement and SSA income - immediately, but failed to do so; 
and, the Board is of the opinion that the appellant therefore 
knew or at least should have known that she was not entitled 
to receive VA pension, or the amount of pension she was 
receiving.  

That said, the Board finds that the appellant, and not VA, 
was at fault in the creation of the debt at issue, or $7,654.  
Again, the appellant accepted VA death pension benefits that 
she knew (or, again, should have known) she was not entitled 
to, and VA, in a timely manner, retroactively terminated her 
award upon receipt of information that she had been in 
receipt of SSA benefits and Civil Service Retirement income.  
In sum, the Board finds that the appellant, and not VA, was 
solely at fault in the creation of the debt.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or her family of the basic 
necessities.  According to a Financial Status Report (FSR) 
(VA Form 20-5655) received in November 1998, the appellant's 
monthly income totaled about $1,024, her expenses $1104, for 
a deficit of about $80.  The appellant reported having $100 
on hand and $2,000 in the bank.  She did not list any 
creditors.  It is noted that an updated FSR was  requested by 
the RO in a February 2002 letter (pursuant to the November 
2001 Board remand), however, the appellant did not return 
this report.   

Given the above information, the Board finds that the 
recovery of a portion of the overpayment would not result in 
undue financial hardship on the appellant and deprive her of 
the basic necessities of life.  

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
current indebtedness.  As the appellant received VA improved 
death pension to which she is not entitled, this resulted in 
her unjust enrichment.  Additionally, there is no evidence 
that the appellant relinquished a valuable right or incurred 
any legal obligations resulting from reliance on VA benefits.  
38 C.F.R. § 1.965(a) (2002).  Furthermore, the evidence of 
record discloses no other element of the standard of equity 
and good conscience which would persuade the Board that the 
Government should waive its right to the repayment of the 
currently assessed indebtedness.  It is noted that recovery 
of the overpayment would not defeat the purpose or the 
objective of the program, which is intended to provide 
financial support to needy widows and their dependents.

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the appellant's claim that recovery of the 
overpayment would be against the principles of equity and 
good conscience. 

As a final point, the Board observes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and implementing regulations, 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)), 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West Supp. 2002); 66 
Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(a)-(c) 
(2002)).

Specifically, VA is required to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2002).  

The record reflects that in February 2002 the RO sent the 
appellant and her attorney a letter which described the VCAA 
and set out how determinations as to eligibility to death 
pension were made.  In addition, the RO furnished the 
appellant with a blank FSR for the purpose of obtaining 
updated financial information.  The appellant and her 
representative were provided with a statement of the case in 
March 2000 and supplemental statements of the case in October 
2002, and these documents provided adequate notification of 
the information and evidence necessary to substantiate this 
claim.  These documents contained the pertinent laws and 
regulations governing this claim and the reasons for the 
denial of the claim.  Hence, the appellant has been provided 
notice of the applicable laws and of the information and 
evidence necessary to substantiate the claim (see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), and she has been 
afforded ample opportunity to submit such information and 
evidence.

It is again pointed that the RO has attempted to gather 
information regarding the appellant's financial status, but 
that she did not respond to the February 2002 letter 
requesting this information.  It is pointed out that the duty 
to assist is not "a one-way street," Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), and, in view of the above, there 
is no further action to be undertaken to comply with the 
provisions of the VCAA or implementing regulations.  The 
appellant has therefore not been prejudiced as a result of 
the Board deciding this claim. 


ORDER

The appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

